        Case 3:19-mc-80215-WHO Document 67-2 Filed 04/30/20 Page 1 of 1



 1

 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
10
11    In re APPLICATION OF ILLUMINA                 Civ. A. No. 19-mc-80215-WHO-TSH
      CAMBRIDGE LTD. for issuance of
12    subpoenas under 28 U.S.C. § 1782              [PROPOSED] ORDER GRANTING
                                                    ILLUMINA CAMBRIDGE LTD.’S
13                                                  ADMINSITRATIVE MOTION FOR
14                                                  EXPEDITED RULING ON THE
                                                    PARTIES’ DISCOVERY DISPUTE
15
16
17
18         Before this Court is Applicant Illumina Cambridge Ltd.’s Administrative Motion For

19   Expedited Ruling On The Parties’ Discovery Dispute. For good cause shown, Applicant

20   Illumina Cambridge Ltd.’s Administrative Motion For Expedited Ruling On The Parties’
21
     Discovery Dispute is GRANTED and Respondents are ORDERED to produce all responsive
22
     documents by May 4, 2020.
23
24   IT IS SO ORDERED.

25
     Dated this ______ day of ___________, 2020
26
     _________________________________                __________________________
27                                                    Honorable William H. Orrick
                                                      United States Magistrate Judge
28
30
                                  ADMINSITRATIVE MOTION
31
